Appeal from a judgment of the Erie County Court (Thomas P Franczyk, J.), rendered April 12, 2013. The judgment convicted defendant, upon a jury verdict, of criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed for reasons stated in the decision at suppression court, and the matter is remitted to Erie County Court for proceedings pursuant to CPL 460.50 (5).
Present — Centra, J.P, Fahey, Peradotto, Lindley and Valentino, JJ.